Citation Nr: 9914679	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-01 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased evaluation for anxiety 
reaction with depressive features, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel



INTRODUCTION

The veteran had active service from August 1966 to December 
1971.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  


FINDING OF FACT

There is competent medical evidence of a nexus between the 
current diagnosis of post-traumatic stress disorder (PTSD) 
and service.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim to establish 
entitlement to service connection for PTSD.  38 U.S.C.A. § 
5107 (West 1991).


REMAND

The veteran essentially contends that he currently suffers 
from PTSD as well as anxiety reaction with depressive 
features.  He asserts that his PTSD is related to his 
experiences in Vietnam.  In this regard, he submitted a 
written statement in January 1998 detailing his alleged 
stressors.  This statement has not been considered by the RO.  
The Board notes that the most recent VA examination report 
contains a diagnosis of PTSD with anxiety features, noted by 
the examiner to replace the diagnosis of general anxiety 
disorder.  

The Board finds that the veteran has submitted a well-
grounded claim for service connection for PTSD.  
Specifically, the record shows that the veteran has received 
a clear diagnosis of PTSD, has presented lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, and has submitted medical evidence of a nexus 
between service and his diagnoses of PTSD.  See Cohen v. 
Brown, 10 Vet. App. 128, 137 (1998).  As a result, the VA has 
a duty to assist the veteran in the development of his claim 
of entitlement to service connection for PTSD.

In the instant case, the record demonstrates that the veteran 
has received a clear diagnosis of PTSD; however, there does 
not appear to be evidence of a verified stressor underlying 
the diagnosis.  As such, further development is necessary, 
particularly in light of the Cohen case cited above.  In this 
regard, the veteran was diagnosed with PTSD when examined by 
the VA in July 1997.  This diagnosis, however, was based on a 
history of service provided by the veteran to the examiner. 

Service records indicate that the veteran was stationed in 
Vietnam and Thailand while on active duty, during which time 
he worked as a cook with the 34th General Support Group, and 
later with CMAV Regional Communications, 1st Signal Brigade, 
as well as the 362 Signal Brigade.  During his VA psychiatric 
evaluation in July 1997, as well as in his recently submitted 
written statement, the veteran reported that he experienced 
numerous stressful events while serving in both Vietnam and 
Thailand during the Vietnam War which caused PTSD.  

In particular, the veteran maintained that, while working as 
a supply man in Thailand between 1967 and 1969, his truck ran 
over and killed a Thai national.  Further, he alleged that he 
witnessed the killing of other people and had other combat-
related experiences.  The veteran reported that the most 
significant stressor involved dealing with dead and injured 
comrades.  

The Board notes that the listing of decorations and awards on 
the veteran's DD 214 does not include the Purple Heart, the 
"V" Device, or any other award indicating that the veteran 
had engaged in combat.  Under these circumstances, the Board 
notes that the veteran's lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged 
stressors.  In this respect, nothing in Cohen negates the 
need for a noncombat veteran to produce credible 
corroborating and supporting evidence of any claimed stressor 
used in supporting a diagnosis of PTSD.  Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); see also, 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f) (1997).

The Board notes that where records available to the rating 
board do not provide objective or supportive evidence of the 
alleged in-service traumatic stressor, it is necessary to 
develop this evidence.  Such development includes providing 
the stressor information to the United States Armed Services 
Center for Research of Unit Records (USASCRUR), formerly 
known as the U.S. Army & Joint Services Environmental Support 
Group, in an attempt to verify the claimed stressors.  

With regard to his claim for an increased evaluation for 
anxiety reaction with depressive features, the veteran has 
recently submitted a statement explaining that several 
material aspects of his disability have not been considered 
by the RO.  The Board notes that the RO has neither 
considered this statement nor the statement relating to 
stressors discussed herein.  The Board finds that 
consideration of the veteran's recent statements would be 
helpful in the evaluation of this claim.  It is also noted 
that an additional diagnosis with regard to PTSD may have 
bearing on the overall rating for his psychiatric disability.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should once again request from 
the veteran a comprehensive statement 
containing as much detail as possible 
regarding the alleged inservice 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of events, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The veteran is advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

2.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
must be prepared whether or not the 
veteran provides an additional statement, 
as requested above.  This summary and a 
copy of the veteran's DD Form 214 and all 
associated service documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia  
22150.  The USASCRUR should be provided 
with a copy of any information obtained 
above, and should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors.  The USASCRUR should also be 
requested to furnish the unit history for 
the unit the veteran was assigned to 
while in Vietnam.

3.  Following the receipt of a response 
from the USASCRUR, the RO should prepare 
a report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  If any of the claimed stressors is 
verified, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the diagnosis of any and 
all present psychiatric disorders in 
accordance with DSM-IV.  All indicated 
studies, including PTSD sub-scales, are 
to be performed.  The RO must provide 
the examiner the summary of any 
stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in service stressor has resulted 
in the current psychiatric symptoms.  
The examiner must also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the in 
service stressors found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
Copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file should be 
made available to the examiner for 
review.

5.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
procedures.

6.  When the development requested has 
been completed, the RO should 
readjudicate the claims of entitlement 
to an increased evaluation for anxiety 
reaction with depressive features and 
service connection for PTSD.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of 
the case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










